 150DECISIONSOF NATIONALLABOR RELATIONS BOARDConnecticut Packing Co.,Inc.andLocal 371, Amalgamated MeatCutters&Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 1-RC-5118.March 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Ernest Modern, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all employees at theEmployer's operations in Bloomfield, Connecticut, including theproduction and maintenance employees in the slaughtering and meat-packing plant, and the employees in the adjacent retail meat andgrocery stores.The Employer contends that the petition should bedismissed on the ground that the unit sought is too limited in scopeand that the only appropriate unit must include, in addition to theforegoing, its combination retail meat and grocery stores in Hartfordand New Britain, Connecticut.There is no history of collectivebargaining among the Employer's employees.At its Bloomfield packing plant, the Employer is engaged in theprocessing and sale at wholesale of meat, hides, and animal byproducts.The adjacent retail meat store receives its supplies from the plant.Supplies are purchased for the grocery store.Hartford is about 5miles from Bloomfield and New Britain about 12 miles distant.Theretail stores there receive their supplies from Bloomfield.The Hart-ford and New Britain stores each have about five employees and areunder a store manager who has the authority to hire and dischargeemployees.However, the officers of the Employer immediately super-vise the Bloomfield operation and have the ultimate responsibility forthe conduct of all the Employer's operations.The employees. at. all three locations have the same wage scales andreceive the same employment benefits.Payroll and personnel records120 NLRB No. 22. CONNECTICUT PACKING CO., INC.151for all three locations are kept at Bloomfield.There is considerableinterchange of employees among the three locations.An officer of theEmployer testified that such interchanges occurred more than 10times during the 11-month period preceding the hearing, with em-ployees being sent from Bloomfield to Hartford or New Britain andvice versafor periods as long as 3 weeks.In view of the foregoing, including the geographical proximity andfunctional integration of all the operations involved, the frequentinterchange of employees among the three locations, and the uniform-ity of wages and working conditions of the employees at the locations,we find that only the overall unit is appropriate here.'As the Peti-tioner has made a sufficient showing of interest in the larger unit, weshall direct an election therein.'There remains for disposition the unit placement of the part-timeemployees, whom the 'Petitioner would include and the Employerexclude.2The record shows that the Employer hires part-timeemployees to work in various departments at Bloomfield, usually onThursdays, Fridays, and Saturdays.Some of them work all 3 days, some 2 days, and others just 1 day aweek, depending on their personal preference and their other com-mitments.Even after they have been scheduled to work, they arefree to reject employment.Also, the number of hours of employment.on each day varies for an individual worker.An officer of theEmployer testified that during a 13-week period preceding the hear-ing the Employer employed a total of 79 part-time employees to fillapproximately 10 jobs.On the average, each received some pay in4 of the 13 weeks, with some working for varying periods during 1 or 2weeks and about 17 working parts of 7 to 11 weeks. It is clear fromthe foregoing that the part-time employees do not have sufficientinterests in common with the other employees to warrant their inclu-sion in the unit, but are merely "casual" employees such as the Boarduniformly excludes.'We shall therefore exclude them.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All employees at the Employer's retail stores in Bloomfield, Hart-ford, and New Britain, Connecticut, and all production and main-,1Wilner Wood Products Co,117 NLRB 1895;Standard FurnitureCo , 118 NLRB 35.2 At the hearing, the Employer contended that three individuals-Max Bercowetz,Israel Rosenthal, and Morris Rosenthal-should be included in the unit, while the Peti-tioner asserted that they should be excluded as relatives of managementAs Bercowetzbuys livestock, we shall exclude him as a managerial employee, and we shall also excludeas'managerial Israel Rosenthal, who is an officer of the Employer. ' The record shows,however, that Morris Rosenthal, the brother of Israel, is an hourly paid employee woi k-ing in the cutting department, and that he has no supervisory or managerial functionsAccordingly, we shall include him in the unit.International Aluminum Corporation,117NLRB 1221, footnote 6.3 Rollo Transit Corporation,et al,110 NLRB 1623. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance employees in the slaughtering and meatpacking plant atBloomfield, excluding the part-time employees, the office clerical,managerial and professional employees, guards, and supervisors asdefined in the Act.-[Text of Direction of Election 4 omitted from publication.]IThe Petitioner called a strike among its adherents for recognition as bargaining rep-resentative at the Bloomfield operations,about a month before the hearing.Of the 30full-time jobs at Bloomfield before the strike, only 25 were filled at the time of the hear-ing.The record shows that about 10'permanent replacements have been hired since thestrikeThe parties took no position at the hearing on the eligibility of the replacedstrikersWe find that the foregoing replacements are eligible to-vote if employed onthe election date.These strikers who have been permanently replaced are not entitledto reinstatement and may not vote in theelection herein.Dura Steel Products Com-pany,111 NLRB 590. However, as their identity was not litigated at the hearing, weshall permit all the strikers to vote subject to challenge.Cuttingham Buick Inc.,112NLRB 386.Waldo Rohnert CompanyandFreight,Construction,GeneralDrivers,Warehousemen&Helpers Local Union No. 287,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,'Petitioner.Case No. 20-RC-3388.March 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.The Employer seeks dismissal of the petition on the ground thatthe employees sought are agricultural laborers because they are en-gaged in a process which the Employer contends is performed as anincident to, or in conjunction with, its farming operations.We donot agree.The Employer is a family corporation which growsvarious seedcrops2on land leasedfrom members of the familyas well as from1 The Boardhaving been notified bythe AFL--CIO that itdeems the Teamsters'certifi-cate ofaffiliation revokedby conventionaction, theidentification of this union is herebyamendedThe Employeralso grows such row crops as may seem economically feasible.120 NLRB No. 23.